Dismissed and Memorandum Opinion filed October 11, 2007







Dismissed
and Memorandum Opinion filed October 11, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00520-CV
____________
 
IN THE MATTER OF THE ESTATE OF
ERNEST J. LaFRANCE
 
 
 

On Appeal from Probate Court No. 2
Harris County, Texas
Trial Court Cause No.
352,246-402
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 16, 2007.  The clerk=s record was filed on July 16, 2007. 
No reporter=s record was taken in this case.  Appellant=s brief was due August 15, 2007, but
was not filed.  Appellant did not file a request for an extension of time to
file the brief. 
On
August 30, 2007, this Court issued an order stating that unless appellant,
Melissa Luther, submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before September 28, 2007, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant
filed no response.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.